       Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 1 of 26 PageID: 1



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


Heather Anderson, on
behalf of herself and similarly situated,      Case No.:

                  Plaintiffs,                  CLASS ACTION COMPLAINT
v.

Phil Murphy, in his official capacity as
Governor of New Jersey; Elizabeth Maher
Muio, in her official capacity as New Jersey
State Treasurer; Gurbir S. Grewal, in his
official capacity as New Jersey Attorney
General; International Brotherhood of
Electrical Workers, Local 33


                  Defendants.


                                 INTRODUCTION

     1. On June 27, 2018, the Supreme Court held the First Amendment guarantees

public employees a right to not subsidize a union and its speech. Janus v. AFSCME,

Council 31, 138 S. Ct. 2448, 2486 (2018). The State of New Jersey prohibits employees

who previously authorized union dues deductions from exercising this First Amend-

ment right except during annual ten-day escape periods. N.J. Stat. Ann. § 52:14-

15.9e. The State and the International Brotherhood of Electrical Workers, Local 33,

violate employees’ First Amendment rights by enforcing this prohibition against

them—i.e., by seizing payments for union speech from dissenting employees who ob-

ject to dues deduction outside of the ten-day escape period. Plaintiff Heather Ander-

son, an attorney in the New Jersey Attorney General’s Office who is having payments

for union speech seized from her wages over her objections, seeks for herself and sim-
      Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 2 of 26 PageID: 2




ilarly situated employees declaratory relief, injunctive relief, and compensatory dam-

ages to remedy Defendants’ violations of her First Amendment rights and those of

other state employees.

                                        PARTIES

   2. Plaintiff Heather Anderson resides in Camden County, New Jersey and works

in Mercer County, New Jersey as a deputy attorney general in New Jersey’s Depart-

ment of Law and Public Safety.

   3. Defendant International Brotherhood of Electrical Workers (“IBEW”), Local 33

is a labor organization headquartered at 19 Embassy Drive, Cherry Hill, New Jersey,

08002.

   4. Defendant Phil Murphy is the Governor of the State of New Jersey, and is sued

in his official capacity. The Governor is vested with executive power for the State of

New Jersey, which includes authority to supervise all principal departments of the

State. N.J. Const. Art. V, §§ I(1), IV(2). The Governor’s office address is P.O. Box 001,

Trenton, New Jersey, 08625.

   5. Elizabeth Maher Muio is the New Jersey State Treasurer and is sued in her

official capacity. The State Treasurer is the administrator and head of New Jersey’s

Department of the Treasury. See N.J. Stat. Ann. § 52:18a-2. The State Treasurer’s

has an office at 50 West State Street, Trenton, NJ 08608.

   6. Gurbir S. Grewal is the New Jersey Attorney General and is sued in his official

capacity. The Attorney General is New Jersey’s chief law enforcement officer and is

the head of New Jersey’s Department of Law and Public Safety. The Attorney General



                                           2
      Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 3 of 26 PageID: 3




has an office at 25 Market Street, Box 080, Trenton, NJ 08625-0080.

   7. The term “State Defendants” refers collectively to Governor Murphy, State

Treasurer Muio, and Attorney General Grewal in their official capacities.

                              JURISDICTION AND VENUE

   8. This Court has jurisdiction to adjudicate this case pursuant to 28 U.S.C. § 1331

because it arises under the United States Constitution, and 28 U.S.C. § 1343 because

Plaintiffs seek relief under 42 U.S.C. § 1983. This Court has the authority under 28

U.S.C. §§ 2201 and 2202 to grant declaratory relief and other relief based thereon.

   9. Venue is proper under 28 U.S.C. § 1391 because Defendants all reside in this

judicial district, the Plaintiff resides in this judicial district, and events giving rise to

the claims occurred within this judicial district.

                                           FACTS

A. The State of New Jersey Prohibits State Employees from Exercising
   Their First Amendment Right to Stop Subsidizing Union Speech Except
   During a Ten-Day Escape Period.

   10. At all relevant times, New Jersey Statute Annotated Section 52:14-15.9e has

required that State disbursing officers shall, if they receive written authorization

from an employee, deduct union dues from employee’s compensation and remit those

monies to the union.

   11. Prior to May 18, 2018, Section 52:14-15.9e provided that:

   Any such written authorization may be withdrawn by such person holding em-
   ployment at any time by the filing of notice of such withdrawal with the above-
   mentioned disbursing office. The filing of notice of withdrawal shall be effective to
   halt deductions as of the January 1 or July 1 next succeeding the date on which
   notice of withdrawal is filed.

N.J. Stat. Ann. § 52:14-15.9e (prior to amendment by P.L. 2018, c.15, § 6, eff. May 18,
                                             3
      Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 4 of 26 PageID: 4




2018). The statute also provided that a “collectively negotiated agreement may also

include a provision specifying the effective date of a termination in deductions as of

the July 1 next succeeding the date on which notice of withdrawal is filed by an em-

ployee with the public employer's disbursing officer.” Id.

   12. Effective May 18, 2018, New Jersey amended Section 52:14-15.9e in the so-

called “Workplace Democracy Act” to, among other things, prohibit employees from

stopping the deduction of union dues from their wages except during an annual ten-

day escape period. Section 52:14-15.9e now states, in part:

   Employees who have authorized the payroll deduction of fees to employee organi-
   zations may revoke such authorization by providing written notice to their public
   employer during the 10 days following each anniversary date of their employment.
   Within five days of receipt of notice from an employee of revocation of authoriza-
   tion for the payroll deduction of fees, the public employer shall provide notice to
   the employee organization of an employee’s revocation of such authorization. An
   employee’s notice of revocation of authorization for the payroll deduction of em-
   ployee organization fees shall be effective on the 30th day after the anniversary
   date of employment.

N.J. Stat. Ann. § 52:14-15.9e (as amended by P.L. 2018, c.15, § 6, eff. May, 18, 2018).

However, a “collectively negotiated agreement may also include a provision specifying

the effective date of a termination in deductions as of the July 1.” Id. Hereinafter,

this restriction shall be referred to as Section 52:14-15.9e’s escape period restriction.

   13. The Department of the Treasury, acting in coordination with State entities

that employ State employees, operates the State’s payroll system for most State em-

ployees, pays most State employees’ their wages and compensation, and makes de-

ductions from that compensation. N.J. Stat. Ann. § 52:14-15 – 52:14-15b. This in-

cludes deducting union dues from employees’ wages under Section 52:14-15.9e.



                                           4
     Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 5 of 26 PageID: 5




   14. On information and belief, the dues deduction authorization forms the State

generally uses and enforces as evidence of employee consent to union dues deductions

under Section 52:14-15.9e are on forms, or are based on forms, developed and ap-

proved by the Department of the Treasury. See N.J. Stat. Ann. § 52:14-15.8.

   15. Dues deduction authorization forms signed by State employees before May 18,

2018, and some dues deduction forms signed by State employees after that date, did

not include terms stating the signatory agreed that he or she could revoke the au-

thorization only by providing written notice during ten-days prior to the anniversary

date of his or her employment.

   16. On information and belief, the dues deduction authorization forms the State

uses and enforces do not include terms that notify employees that they have a First

Amendment right not to subsidize a union and its speech or that state the employee

agreed to waive that constitutional right by signing the form.

   17. The State, by and through the Department of the Treasury and State entities

that employ State employees, enforces Section 52:14-15.9e’s escape period restriction

by continuing to seize union dues from State employees who provide notice, or want

to provide notice, of their opposition to paying union dues outside of the prescribed

ten-day escape period. These State employees are compelled, as a condition of their

employment, to continue to subsidize union speech against their wishes and in viola-

tion of their First Amendment right to not subsidize union speech.




                                          5
      Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 6 of 26 PageID: 6




   B. The State Enforces Its Escape Period Restriction Against Plaintiff

   18. Since on or around October 2010, IBEW Local 33 has been the exclusive rep-

resentative of State employees in the “Deputy Attorneys General Unit,” which con-

sists of deputy attorney generals employed by the State Department of Law and Pub-

lic Safety, subject to certain exclusions.

   19. The State and IBEW Local 33 were parties to collective bargaining agree-

ments governing the Deputy Attorneys General Unit effective July 1, 2013 to June

30, 2015 (“2013-15 CBA”) and effective July 1, 2015 to June 30, 2019 (“2015-19 CBA”),

and are currently parties to a collective bargaining agreement governing the unit

effective from July 1, 2019 to June 30, 2023 (“2019-23 CBA”).

   20. All three collective bargaining agreements include a provision at Article

VII(1)(a) that states, in relevant part, “the State agrees to deduct from the regular

paycheck of any employee, by automatic payroll deduction, dues of the union provided

the employee submits an authorization for dues deduction in writing and in proper

form to the responsible payroll clerk.”

   21. The 2013-15 CBA and 2015-19 CBA also included a provision at Article

VII(1)(b) that restricted when employees could stop dues deductions that stated, in

relevant part: “DAsG [Deputy Attorneys General] shall be eligible to withdraw such

authorization only as of July 1 of each year provided the notice of withdrawal is filed

timely with the responsible payroll clerk. Unless a DAG withdraws authorization for

the deduction of Union dues, the State will continue the deductions.”

   22. Consistent with the May 18, 2018 amendments to Section 52:14-15.9e, Article



                                             6
      Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 7 of 26 PageID: 7




VII(1)(b) of the 2019-23 CBA states in relevant part that:

   The authorization of dues deductions shall remain in full force and effect during
   the term of a DAG’s employment, unless properly withdrawn. In order to with-
   draw from a dues deduction authorization a DAG must submit a written request
   to withdraw from the Union to the responsible payroll clerk within ten (10) days
   following each anniversary date of his/her employment. Once the responsible pay-
   roll clerks receives the request, they will notify the Union within five (5) business
   days. The properly filed withdrawal will be effective on the thirtieth (30) day after
   the anniversary date of the DAG’s employment.

   23. The 2013-15 CBA and 2015-19 CBA also included “representation fee (agency

shop)” provision at Article VII(2) that required, in relevant part, that “[a]ny employee

in the negotiated unit on the effective date of this Agreement who does not join the

Union within thirty (30) days thereafter shall pay a representation fee in lieu of dues

to the Union by automatic payroll deduction for services rendered by the majority

representative.” This representation fee requirement was authorized by New Jersey

Statute Annotated Sections 34:13A-1-5.6 to 5.8.

   24. Plaintiff Heather Anderson is a deputy attorney general employed by the

State in the Department of Law and Public Safety. Anderson is subject to IBEW Local

33’s exclusive representation and to its collective bargaining agreements with the

State.

   25. At a time prior to May 2018, Anderson signed an IBEW membership form and

potentially a State dues deduction form because she was informed that she would

have to pay union fees even if she did not authorize dues deductions. The form(s)

Anderson signed did not include terms stating that she agreed that she could stop

dues deductions only by providing written notice during ten-days prior to the anni-

versary date of his or her employment. The form(s) also did not notify Anderson that

                                           7
      Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 8 of 26 PageID: 8




she had a First Amendment right not to subsidize a union and its speech or state that

the she agreed to waive that constitutional right.

   26. On June 27, 2018, the Supreme Court in Janus held that the First Amend-

ment guaranteed public employees a right to not pay for union speech and that States

and unions could not deduct or collect payments for union speech from employees

without clear and compelling evidence that the employees’ waived that First Amend-

ment right. 138 S. Ct. at 2486.

   27. Anderson does not want to financially support IBEW Local 33 or its speech.

Her attempts to exercise her First Amendment right under Janus to stop paying for

that speech has been frustrated by Section 52:14-15.9e’s escape period restriction, as

detailed below.

   28. In an email from Anderson to IBEW Local 33 President Andrew Reese dated

November 14, 2019, Anderson wrote “[p]lease provide instructions on how to with-

draw from the union. Thank you.” Reese responded with an email the next day stating

that “[y]our email is enough. Can I ask why you’re withdrawing, and right when we’re

focusing our efforts on negotiating our next contract?” Anderson responded the same

day with “[p]ersonal choice. Thank you.”

   29. On December 5, 2019, Reese sent a follow up email to Anderson that stated:

“Hi Heather. The State has told us that members are not able to withdraw from the

union unless they make the request within 10 days after their anniversary date, as

set forth in the Workplace Democracy Act. But hopefully you will consider staying in

the union after seeing our raises for the next contract.”



                                           8
     Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 9 of 26 PageID: 9




   30. The State and IBEW Local 33 continued to seize union dues from Anderson’s

wages, over her objections, pursuant to Section 52:14-15.9e and the 2019-23 CBA.

   31. In an email from Anderson to Reese dated July 22, 2020, Anderson wrote

“[p]lease withdraw me from the union. Thank you.” Reese responded with an email

to Anderson dated July 30, 2020 that referenced to and attached his December 2019

email, which stated that “[t]he State has told us that members are not able to with-

draw from the union unless they make the request within 10 days after their anni-

versary date, as set forth in the Workplace Democracy Act.”

   32. The State and IBEW Local 33 continued to seize union dues from Anderson’s

wages, over her objections, pursuant to Section 52:14-15.9e and the 2019-23 CBA.

   33. In a letter dated and sent by email on February 10, 2021, Anderson provided

notice to IBEW Local 33 and her state employer that she resigned her union mem-

bership, revoked any deduction authorization she may have signed, and did not con-

sent to the deduction of any union dues or fees from her wages. The letter is attached

as Exhibit A and is incorporated herein.

   34. On February 12, 2021, an IBEW Business Manager responded to Anderson’s

letter with an email to Kathleen Dollard, a human resources administrator and pay-

roll supervisor with the State Department of Law and Public Safety, that stated:

“Dear Ms. Dollard, Please see attached letter from DAG Anderson. Please cease de-

ducting dues from her paycheck. Local 33 takes no position as to whether or not this

Deputy followed the requirements of the Work Place Democracy Act.” The email is

attached as Exhibit B and incorporated herein.



                                           9
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 10 of 26 PageID: 10




   35. On February 12, 2021, two State officials notified Anderson in separate emails

that the State would not honor Anderson’s request to stop dues deductions because

the request was not made within the ten-day period mandated by the 2019-23 CBA.

Specifically, Kathleen Dollard responded to Anderson’s letter with an email stating:

        Good Morning Ms. Anderson: As per the IBEW Union Contract, in order to
        withdraw from the Union you need to notify the union within 10 days of your
        New Hire Anniversary date. Please note, your new hire date is August 4, 2003,
        therefore you will need to withdraw from the Union within 10 days of August
        4, 2021. I have attached the proper form for you to complete and returned
        within those 10 specific days. Thank you.

Melica Blige, an employee relations administrator with the State Department of Law

and Public Safety, sent an email to Anderson that stated in relevant part:

        Per the Memorandum of Agreement between the State of NJ and the IBEW
        Local 33, in order to withdraw from a dues authorization, a DAG must submit
        a written request to withdraw within ten days following his/her anniversary
        date of employment. According to our records your anniversary date is 8/4/03.
        Kindly resubmit your request, for removal from the union, between August 5,
        2021 through August 15, 2021. Upon receipt of your request, your withdrawal
        will be effective on the 30th day after your anniversary date.

A copy of these emails are attached as Exhibit C and incorporated herein.

   36. After February 10, 2021, the State and IBEW Local 33 continued to seize un-

ion dues from Anderson’s wages, over her repeated objections, pursuant to Section

52:14-15.9e and the 2019-23 CBA.

   37. On information and belief, the State and IBEW Local 33 will continue to seize

union dues from Anderson’s wages pursuant to Section 52:14-15.9e and the 2019-23

CBA unless she provides notice of her objection to dues deductions to the State be-

tween August 5 and 15, 2021, in which case the seizures may stop on September 3,

2021.

                                          10
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 11 of 26 PageID: 11




   38. The State and IBEW Local 33, by seizing union dues from Anderson over her

objections, compelled and continue to compel Anderson to subsidize union speech as

a condition of her employment and in violation of her First Amendment right to not

that subsidize that speech.

                          CLASS ACTION ALLEGATIONS

   39. Plaintiff brings this case on her own behalf and on behalf of two classes of

similarly situated employees:

      (a) a “Deputy Attorneys General” class of all State employees in Deputy Attor-

      neys General Unit who are subject or become subject to the escape period re-

      striction authorized by Section 52:14-15.9e and/or Article VII(1)(b) of the 2019-

      23 CBA, or any similar provision in a subsequent agreement; and

      (b) an “Objecting State Employee” class that consists of all State employees

      who had or are having union dues seized from their wages by the State De-

      fendants after providing notice to the State that they opposed those seizures

      outside of the ten-day escape period prescribed by Section 52:14-15.9e.

Alternatively, Plaintiff requests certification of the class or subclass the Court deems

appropriate.

   40. The number of persons in the proposed classes makes joinder of the individual

members impractical. The number of persons in the Deputy Attorneys General class

is around 350 individuals. On information and belief, the State deducts union dues

from around 45,000 State employees each year. Joining all such State employees who

fit the Objecting State Employee class definition would be impractical because,



                                          11
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 12 of 26 PageID: 12




among other reasons, more individuals may continually come within the class defini-

tion during the pendency of this litigation.

   41. There are questions of fact and law common to all Deputy Attorneys General

class members. Factually, all are subject to the same escape-period restriction on

when they can exercise their First Amendment right to not subsidize union speech.

The dispositive question of law is the same for the Plaintiffs and Deputy Attorneys

General members: does the escape-period restriction violate the employees’ First

Amendment rights to not subsidize union speech?

   42. There are questions of fact and law common to all Objecting State Employee

class members. Factually, all are State employees who suffered injury as a result of

Section 52:14-15.9e escape period restriction—i.e., the State seized payments for un-

ion speech seized from all of these employees over their objections because of Section

52:14-15.9e. The dispositive question of law is the same for the Plaintiffs and Object-

ing State Employee class members: does it violate the First Amendment for the State

to enforce Section 52:14-15.9e escape period restriction against them and seize pay-

ments for union speech from them over their objections?

   43. Plaintiff’s claims are typical of the claims of the Deputy Attorneys General

and Objecting State Employee class members’ claims because all claims concern

whether the State violates the First Amendment by seizing payments for union

speech from employees who object, or want to object, to those seizures outside the ten-

day escape period prescribed by Section 52:14-15.9e.

   44. Plaintiff will adequately represent the interests of the proposed classes and



                                          12
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 13 of 26 PageID: 13




has no interests antagonistic to the class.

   45. Both proposed classes can be maintained under Rule 23(b)(1)(A) because sep-

arate actions by Deputy Attorneys General and/or Objecting State Employee mem-

bers concerning the constitutionality of Section 52:14-15.9e’s escape period restriction

and Defendants’ enforcement of that restriction would risk inconsistent adjudications

that could establish incompatible standards of conduct for the Defendants.

   46. Both proposed classes can be maintained under Rule 23(b)(1)(B) because an

adjudication determining the constitutionality of Section 52:14-15.9e’s escape period

restrictions and Defendants’ enforcement of that restriction will, as a practical mat-

ter, be dispositive of the interests of all Deputy Attorneys General and/or Objecting

State Employee members or substantially impair or impede their ability to exercise

their First Amendment rights.

   47. The Deputy Attorney General class can be maintained under Rule 23(b)(2)

because, by maintaining and enforcing Section 52:14-15.9e’s escape period restriction,

Defendants have acted or refused to act on grounds that apply generally to members

of the Deputy Attorneys General class, so that final injunctive or declaratory relief is

appropriate for class members as a whole.

   48. The Objecting State Employee class can also be maintained against the State

Defendants under Rule 23(b)(2) because the State Defendants, by maintaining and

enforcing Section 52:14-15.9e’s escape period restriction, has acted or refused to act

on grounds that apply generally to Objecting State Employee class members, so that

final injunctive or declaratory relief is appropriate for that class as a whole.



                                           13
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 14 of 26 PageID: 14




                                 CAUSES OF ACTION

   49. Plaintiff realleges and incorporates by reference the paragraphs set forth

above in each Count of her Complaint.

   50. The State Defendants act under color of state law, including Section 52:14-

15.9e, when deducting union dues from Anderson and other State employees’ wages

and by maintaining and enforcing Section 52:14-15.9e’s escape period restrictions.

   51. IBEW Local 33 acts under color of state law, including Section 52:14-15.9e, by

causing the State Defendants to deduct union dues from Anderson and certain other

State employees’ wages, by collecting the monies so deducted, and by entering into a

collective bargaining agreement with the State that incorporates and requires the

State to enforce Section 52:14-15.9e’s escape period restrictions against Anderson and

certain other State employees.

   52. IBEW Local 33 is a state actor because it acts jointly with the State, pursuant

to the parties’ 2019-23 CBA, to deduct and collect union dues from Anderson and

certain other State employees’ wages and to enforce Section 52:14-15.9e’s escape pe-

riod restrictions against Anderson and certain other State employees.

                                     COUNT I

        (Individual and Deputy Attorney General class members’ First
                 Amendment claim against all Defendants)

   53. Section 52:14-15.9e’s escape period restriction and Article VII(1)(b) of the

2019-23 CBA prohibit Anderson and members of Deputy Attorney General class from

exercising their First Amendment right to stop subsidizing IBEW Local 33 and its

speech except for during an annual ten-day escape period—i.e, for 355-56 days of each


                                         14
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 15 of 26 PageID: 15




year. Section 52:14-15.9e’s escape period restriction and Article VII(1)(b) of the 2019-

23 CBA thereby compel Anderson and members of Deputy Attorney General class to,

as a condition of their employment, continue to subsidize IBEW Local 33 and its

speech, even if they do not want to subsidize that speech, until both the ten-day es-

cape period is satisfied and additional days elapse.

   54. Defendants, by maintaining and enforcing Section 52:14-15.9e’s escape period

restriction and Article VII(1)(b) of the 2019-23 CBA against Anderson and members

of the Deputy Attorney General class, violate those individuals’ First Amendment

right to free speech and association, as secured against state infringement by the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

   55. Anderson and members of Deputy Attorney General class are suffering the

irreparable harm and injury inherent in a violation of First Amendment rights, for

which there is no adequate remedy at law.

   56. Anderson and members of Deputy Attorney General class did not clearly,

knowingly, intelligently, or voluntarily waive their First Amendment right to stop

subsidizing IBEW Local 33 and its speech except for during a ten-day annual escape

period. Moreover, any purported waiver by Anderson and members of Deputy Attor-

ney General class to this restriction on their exercise of their First Amendment rights

would be unenforceable as against public policy because the interest against enforc-

ing this onerous restriction—individuals’ First Amendment right to not pay for

speech they do not want to support—greatly outweighs any purported interest in its

enforcement.



                                          15
     Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 16 of 26 PageID: 16




   57. Section 52:14-15.9e’s escape period restriction is unconstitutional on its face

or, alternatively, as applied to Anderson and members of the Deputy Attorney Gen-

eral class.

                                      COUNT II

      (Individual and Objecting State Employee class members’ First
            Amendment claim against the State Defendants)

   58. The State Defendants, by seizing payments for union speech from Anderson

and Objecting State Employee class members’ over their objections because those ob-

jections were made outside of the ten-day escape period prescribed by Section 52:14-

15.9e, compel those individuals to subsidize a union and its speech as a condition of

their employment and against their will.

   59. The State Defendants, by seizing payments for union speech from Anderson

and Objecting State Employee class members’ over their objections because those ob-

jections were made outside of the ten-day escape period prescribed by Section 52:14-

15.9e, violate those individuals First Amendment right to free speech and association,

as secured against state infringement by the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983.

   60. Anderson and members of Objecting State Employee class are suffering the

irreparable harm and injury inherent in a violation of First Amendment rights, for

which there is no adequate remedy at law.

   61. Anderson and members of Objecting State Employee class did not clearly,

knowingly, intelligently, or voluntarily waive their First Amendment right to stop

subsidizing union speech except for during a ten-day annual escape period. Moreover,

                                           16
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 17 of 26 PageID: 17




any purported waiver by Anderson and members of Objecting State Employee class

to this restriction on their exercise of their First Amendment rights would be unen-

forceable as against public policy because the interest against enforcing this onerous

restriction—individuals’ First Amendment right to not pay for speech they do not

want to support—greatly outweighs any purported interest in its enforcement.

   62. Section 52:14-15.9e’s escape period restriction is unconstitutional on its face

or, alternatively, as applied to Anderson and members of the Objecting State Em-

ployee class.


                                PRAYER FOR RELIEF

   Wherefore, Plaintiffs request that this Court:

   A. Issue a declaratory judgment that: (1) Section 52:14-15.9e’s escape period re-

striction is unconstitutional under the First Amendment, on its face or alternatively

as applied, and is unenforceable; (2) Article VII(1)(b) of the 2019-23 CBA is unconsti-

tutional under the First Amendment and is unenforceable; (3) State Defendants vio-

late or violated the First Amendment by seizing payments for union speech from An-

derson and members of the Objecting State Employees class; and (4) IBEW Local 33

violates or violated the First Amendment by seizing payments for union speech from

Anderson over her objections.

   C. Permanently enjoin the State Defendants from enforcing Section 52:14-15.9e’s

escape period restriction, which includes enjoining the State Defendants from: (1)

maintaining and enforcing Article VII(1)(b) of the 2019-23 CBA and other terms of

collective bargaining agreements that incorporate Section 52:14-15.9e’s escape period


                                          17
    Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 18 of 26 PageID: 18




restriction and (2) seizing union dues from Anderson and members of the Objecting

State Employees class.

   D. Order IBEW Local 33 to pay compensatory damages to Anderson for the union

dues it seized from her over her objections, plus interest;

   E. Award Anderson and class members’ nominal damages;

   F. Award Plaintiffs their costs and reasonable attorneys’ fees pursuant to the Civil

Rights Attorneys’ Fees Award Act of 1976, 42 U.S.C. § 1988; and

   G. Grant other and additional relief as the Court may deem just and proper.




                                          18
   Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 19 of 26 PageID: 19




Date: April 28, 2021


                                     ___________________________
                                     Michael P. Laffey
                                     222 Highway 35
                                     2nd Floor
                                     Red Bank NJ 07701
                                     Tel (732) 642-6784
                                     mplaffeylaw@gmail.com



                                     and

                                     William L. Messenger (Va. Bar. 47179)
                                      (Pro Hac Vice Motion to be filed)
                                     James C. Devereaux (Ut. Bar. 15121)
                                      (Pro Hac Vice Motion to be filed)
                                     National Right to Work Legal Defense
                                      Foundation
                                     8001 Braddock Road, Suite 600
                                     Springfield, VA 22160
                                     Tel (703) 321-8510
                                     wlm@nrtw.org
                                     abs@nrtw.org

                                     Attorneys for Plaintiffs




                                    19
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 20 of 26 PageID: 20




                     Exhibit A
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 21 of 26 PageID: 21
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 22 of 26 PageID: 22




                     Exhibit B
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 23 of 26 PageID: 23
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 24 of 26 PageID: 24




                     Exhibit C
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 25 of 26 PageID: 25
Case 3:21-cv-10393 Document 1 Filed 04/28/21 Page 26 of 26 PageID: 26
